DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 4/27/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/27/21 is withdrawn.  Claim 6-18, directed to a species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 9/23/21.
The following changes to the claims have been approved by the examiner and agreed upon by the applicant: 
--The application has been amended as follows for claims 6, 10, 11, 12, 13, 14, 15 and 18:
6.	The image pickup apparatus according to claim 1, wherein the guide is provided with a hole or a notch, the contact surface of the guide and the corresponding one of the plurality of side faces of the image pickup unit are joined by a second adhesive material, and the second adhesive material is also disposed in the hole or the notch.
10. 	An endoscope comprising an image pickup apparatus, wherein the image pickup apparatus includes: an optical frame including a distal surface upon which light is incident and a proximal end face the optical frame housing a plurality of optics arranged around an optical axis; having a polygonal prism shape including a light receiving distal end face proximal surface and a plurality of side faces offset from the distal end face and from the proximal surface, the image pickup unit including a plurality of laminated elements including an image pickup sensor configured to photoelectrically convert light frame to output an image pickup signal distal portion of the at least one guide being fixed to the proximal end face frame proximal portion of the at least one guide being provided with a contact surface that is in contact with and fixed to at least one of the plurality of side faces 
11. 	The endoscope according to claim 10, wherein the at least one guide [[in]] comprises a plurality of guides, wherein the a corresponding one of the plurality of side faces of the image pickup unit.  
12. 	The endoscope according to claim 10, wherein the guide and the optical frame 
13.  	The endoscope according to claim 10, -2-wherein a gap is provided between the proximal end face of the optical frame and the distal end face of the image pickup unit.  
14. 	The endoscope according to claim 10, wherein proximal end face of the optical frame distal end facea recess is formed on the proximal end face of the optical frame, the recess being configured such that excess first adhesive material flows into the recess.  
15. 	The endoscope according to claim 10, wherein the guide is provided with a hole or a notch, the contact surface of the guide and the corresponding one of the plurality of side faces 
distal surface of the optical frame . 
Response to Amendment
The amendment filed on 7/26/21 has been entered. Applicant has amended claims 1-6, 9-15 and 18.
Claim Objections
The claim objection included in Office Action mailed on 4/27/21, is withdrawn per applicant’s amendment filed on 7/26/21.
35 USC § 112
35 USC § 112(f) included in Office Action mailed on 4/27/21, is withdrawn per applicant’s amendment filed on 7/26/21.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior are in record (Sakai WO 2015178134) does not disclose, with respect to claims 1 and 10, at least one guide, a distal portion of the at least one guide being fixed to the proximal end face of the optical frame and a proximal portion of the at least one guide being provided with a contact surface that is in contact with and fixed to at least one of the plurality of side faces of the image pickup unit. Rather, Sakai discloses an image pickup apparatus (the imaging unit 1) comprising: an optical frame (objective lens unit 10)  including a distal surface upon which light is incident (Fig.2, front side of lenses 10a of axis O) and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795